Calhoon, J.,
delivered the opinion of the court.
If Ann B. Archer had owned the fee in the right of way, the railroad company got it by her deed of date March 5, 1883. But she did not own the fee, but a life estate only, and the railroad company got that alone by the deed, and stood then in her shoes, with all her rights, and none other. If any interest whatever passed by the subsequent conveyance of January 23, 1888., by Branch T. Archer to Ann B. Archer, who was his mother, this interest inured to the railroad company. -This conveyance purports to carry in fee his undivided interest as “heir at law” of his father, Richard T. Archer. In fact, he had no interest as such heir at law, but he did own an interest as remainderman, to take effect at the death of his mother, identical with that he would have had as such heir if his father had never executed the deed in trust to the Coburns. His mother manifestly intended to buy this interest, and paid 'him $400 for it, and he manifestly intended to convey this interest to her. If he did so intend, the description of his title as being heir at law of his father was an honest mistake of fact, not of law. If he did not so intend, his representation of the derivation of his title was a glaring and palpable fraud. In either case he cannot, in a court of equity; where he now is, be heard to say that his solemn conveyance was a mere farce, carrying absolutely nothing to his mother for the $400; and even this he does not offer to restore. The railroad company has the right to hold and to have the right of way taken out of Branch T. Archer’s share of the estate for its ownership.

Affirmed.